DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19, 20, 22-28, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jardine (US 2006/0090830) and further in view of (a) Adamson (WO 03/105509) and/or Randall (WO 2016/060851) and (b) Takahashi (JP 2006-69297).
As best depicted in Figure 1, Jardine is directed to a runflat tire construction comprising a carcass 10 and a pair of runflat inserts 30 arranged axially inside said carcass and having a thickness between 3 mm and 20 mm (Table 1).  In such an instance, though, Jardine is silent with respect to the inclusion of an electronic device in said runflat inserts.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 2).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional electronic device in the tire of Jardine for the benefits detailed above.  Lastly, Adamson (Page 4) states that “the radio device 11 and antenna may be embedded in the tire structure or layered under rubber material in the tire 14 which forms a surface” and Randall (Paragraph 28) states that “the electronic device may be disposed between any two layers of the tire”.  One of ordinary skill in the art at the time of the invention would have found it obvious to position an electronic device in any rubber layer of Jardine, including the runflat insert, in view of the general disclosures of Adamson and Randall, there being no conclusive showing of unexpected results for the claimed invention.     	  
Also, regarding claim 19, the runflat inserts of Jardine extend from a region near the rim flange to a region beyond an end of the belt (see Figures).  Essentially the entire radial extent of said inserts is positioned at a height that is greater than 20 mm as measured from a radially inner point of the bead core (given the general order of dimensions in tire constructions).  There is a reasonable expectation of success given the general disclosure of Adamson and Randall to include electronic devices between any number of common tire components (having any number of radial positions).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed radial arrangement (lack of comparative examples in which radial positioning is less than 20 mm as defined by the claimed invention).           
	Lastly, regarding claim 19, sidewall insert 30 has a modulus between 5 and 13 MPa (Table 1).  Jardine further states that the sidewall rubber (that rubber which is positioned axially outward of the carcass and is exposed to the tire outside- no reference character provided) is formed with a rubber composition demonstrating low elasticity modulus (Paragraph 88).  While Jardine fails to expressly disclose a modulus value for the sidewall rubber, the common values associated with “low elasticity modulus” compositions used in tire sidewalls would satisfy the claimed quantitative relationship.  Takahashi has been provided to evidence the common modulus values associated with tire sidewalls (Paragraph 23).  In such an instance, “usual” or common modulus values between 1.0 MPa and 2.0 MPa are significantly less than 0.5 times a modulus of the hard rubber composition used in the sidewall runflat insert of Jardine (preferred modulus between 5 and 13 MPa).  It is emphasized that said runflat insert of Jardine has a modulus at least 5 times greater than a modulus of a usual or common sidewall rubber.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a usual or common sidewall rubber in the tire of Jardine and such would result in a quantitative relationship in accordance to the claimed invention.         
	With respect to claim 20, the sidewall insert of Jardine can be viewed as the combination of layers 30 and 70.  In light of Adamson and Randall, one of ordinary skill in the art at the time of the invention would have found it obvious to position an electronic device between “any two layers of the tire” and such would encompass layers 30 and 70.  Also, if the claims require that each of the rubber components that define the runflat insert have a modulus greater than 2 times that of the sidewall rubber (as opposed to average modulus of the runflat insert), it is noted that Jardine suggests a modulus as having as 4 MPa and such is between 2 and 4 times that of usual or common modulus values of tire sidewalls (as evidenced by Takahashi).     
With respect to claims 22 and 23, the general disclosures of Adamson and Randall suggest any number of radial placements, including those encompassed by the claimed invention, and Applicant has not provided a conclusive showing of unexpected results for the claimed placements.
	Regarding claims 25-28, Adamson teaches the inclusion of an insulating coating 22 (e.g. butadiene rubber) having a smaller dieletric constant than the surrounding rubber (Page 2, 4th Paragraph and Page 4, last paragraph)  With specific respect to claim 27, said coating is designed to eliminate electric discharges to the surrounding rubber and provide good adherence to both the antenna and the rubber (essentially an adhesive).  One of ordinary skill in the art at the time of the invention would not have expected such a coating to have considerably large mechanical properties given the aforementioned function.  As such, it reasons that the claimed modulus relationship would have been satisfied when modifying the tire of Kawabata with Adamson.
	Regarding claims 35 and 36, Adamson states that “a single tire may include one or several devices” (Page 4, 2nd paragraph).  Also, the language “outer side of the tire” pertains to a mounted tire, while the claims are simply directed to a tire article (a tire has the capability of being mounted such that either sidewall is an “outer side”).   
5.	Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jardine, Adamson, Randall, and Takahashi as applied in claim 19 above and further in view of the Admitted Prior Art (APA).
As detailed above, Adamson and Randall recognize the known inclusion of RF devices in tire constructions to provide any number of information data.  In terms of the structure of such a device, the AA recognizes that such devices are conventionally formed with an electronic chip and a radiating antenna (Paragraph 29).  
Regarding claim 30, Adamson teaches that the antenna body “is a wire formed of spring steel, brass coated spring steel, or spring brass” (Page 2, Lines 5).  This language is seen to correspond with the claimed helical antenna segments.  Also, antennas are commonly joined with a chip by soldering, for example, and such corresponds with the claimed galvanic connection.
6.	Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jardine, Adamson, Randall, Takahashi, and the APA as applied in claim 29 above and further in view of Arnow (US 3,858,220).  
	As detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to include an RF device in the tire of Jardine in view of Adamson and/or Randall.  More particularly, Adamson states that “the antenna body can be any body capable of transmitting radio frequency energy” (Page 2, 5th paragraph).  Figure 1 depicts the presence of antennas connected to a central transponder or radio device. Figure 2 of Randall similarly depicts the presence of a pair of antennas and a RFID transponder in an exemplary construction (Paragraph 31).  A fair reading of these references suggests the general use of any number of antenna arrangements.  Arnow provides one example in which first and second antennas are combined with an additional inductive assembly having a plurality of wire windings (Column 4, Lines 3+).  This would correspond with the primary antenna of the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of antenna configurations given the general disclosure of Adamson and Randall, including that taught by Arnow.
	Regarding claims 32-34, said primary antenna is positioned in a central zone between respective antennas, wherein an axis of all the coils are parallel to each other.  Additionally, Arnow states that an inner diameter of the turns in the inductive assembly (primary antenna) are preferably about the same diameter of the coils in the adjacent antennas (those that correspond with the radiating antenna) (Column 4, Lines 3+). This disclosure includes embodiments in which said turns in the inductive assembly are smaller than those associated with the adjacent coils and such is seen to satisfy an interior arrangement as required by the claims.
 Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 19, 20, and 22-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 6, 2022